DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“Chamois body” (Claim 1, lines 9 and 11), in light of the amendment to line 2, lacks antecedent.  “Main body” (Claim 8, line 2) lacks antecedent.  There is clearly a missing word(s) or phrase at the end of claim 9 (positioned along the).  Applicant should review the claims for any additional informalities.
				Comment Regarding Claim Language
	The examiner did not previously comment on the “sleeve” which was previously present in original claim 6.  Looking to the drawings (figure 2) and the specification (para 0025), there is what is described as a sleeve/opening (25).  Usually, a “/” is used when using equivalent terms.  Although the malleably body (11) could itself be deemed to be a sleeve, the portion (25) thereof does not seem to be properly described as such.  opening” in the written description would even suggest to one reading the application that proper interpretation of claim 1 would simply require an “opening”.  The examiner applied the prior art against the claims consistent with such a broader interpretation.  It is suggested that the specification be amended to describe this element more in line to what is shown and suggested by the drawings and to use such language in the claim(s).  The examiner would suggest the use or closure/flap which allows access to the interior space for inserting and removing the absorbent member (20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantonis (USP 7,020,929) in view of GB 11,063.  Cantonis discloses a drying device (figs 5-6) comprising a malleable chamois (1) cover (column 3, lines 21-26) defining an interior space for receipt of an absorbent member/sponge (12) and further including apertures (6) positioned along the side/edge of the chamois body.  With regard to the inner and outer layer of material forming the outer (chamois) body, ‘063 (see figures and page 1, lines 24-31) discloses outer layers (A,B) of chamois and inner layers (C)  which form an interior space for receiving an absorbent sponge (D).  One of ordinary skill in .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sewell (USP 3,083,392) in view of GB 11,063.  Sewell, with particular reference to figure 3 (column 2, lines 18-27) discloses a sponge (12) which is completely covered by (in an “interior spaced” thereof) a chamois cover material (13).  A side or edge of the cover (13) includes at least one aperture (15) for the purpose of aiding in draining the device.  With regard to the covering being provided by inner and outer layers of material, ‘063 discloses such as was described above.  One of ordinary skill would deem it obvious to provide the cover (13) of Sewell in the layered arrangement of ‘076 as described above. 
Claims 1,2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantonis (USP 7,020,929) in view of GB 11,063 and Dillon (US PUB 2005/0273958).  Cantonis discloses a chamois cover (1) for a sponge (12).  With regard to the dual-layer nature of the (cover) body, GB ‘063 discloses such as mentioned above and one of ordinary skill would deem it obvious to modify the over (1) of Cantonis as such for the reason mentioned above.  With regard to the removable sponge, Dillon discloses a cover (14) and a sponge (12).  It also includes to variations thereof, one (fig 1: para 0020) includes an opening/slot (16) with fastener means (Velcro) for closing and opening thereof and the other provides a sponge (22) with a cover (24) but is not removable (similar to Cantonis).  One of ordinary skill would deem it obvious to provide a closable opening (which is deemed to read on the recited “sleeve”: see prior comments regarding this) so that the sponge could be replaced when dirty or worn.  . 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection.  See comments provided with regard to the recitation of a “sleeve” and the removal of the sponge insert.  With regard to the two layers of the cover, GN ‘063 was applied as it teaches a chamois cover comprised of layers (A,C) and (B,C) enclosing a sponge (D).  The examiner noted that the transitional phrase “consisting” was used in claim 10; however, the phase “at least one aperture” is open-ended and would not exclude the presence of additional apertures.  Also, it might be argued that the phrase only excludes other components besides the ones in claim 10 such as an additional layer, hanging member, etc.
Allowable Subject Matter
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A drying device, comprising:

said outer layer and inner layer forming a shape having a front surface, a rear surface and a plurality of side edges that define a hollow interior space, said malleable body configured to repel water, a first one of said side edges and a second one of said side edges being located at opposed ends of the chamois body, the first side edge provided with at least one aperture and the second side edge including an opening allowing access to the hollow interior space, the second side edge further comprising a closure member movable between an open and a closed position and provided with at least one connector for retaining it in either the closed or the open position;
an absorbent member that is removably positioned within the interior space of the chamois body via the closure member; and
wherein the absorbent member is configured to actively remove any water that is absorbed by the chamois body during use with any excess water being able to the removed by the aperture in the first side edge.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARK SPISICH/Primary Examiner, Art Unit 3723